 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   NORBERT MAURICE PAYTON,                            No. 2:19-cv-0701 CKD P
12                        Plaintiff,
13             v.                                       ORDER
14   T. FERRARA, et al.,
15                        Defendants.
16

17             By order filed May 2, 2019, plaintiff’s complaint was dismissed, and he was given thirty

18   days file an amended complaint. (ECF No. 4.) The thirty-day period has now expired, and

19   plaintiff has not filed an amended complaint or otherwise responded to the court’s order.

20             Accordingly, IT IS HEREBY ORDERED that plaintiff shall have an additional twenty-

21   one days from service of this order to file an amended complaint. Failure to file an amended

22   complaint will result in a recommendation that this action be dismissed without further warning.

23   Dated: June 12, 2019
                                                       _____________________________________
24
                                                       CAROLYN K. DELANEY
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27   13:payt0701.fta


28
                                                       1
